DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Response to Arguments
The Applicant argues (see page 9), with respect to claim 1, that none of the processes described in Fujisawa teaches or suggests that the operational state of the external server is an indication of "whether the server is started or not started", or that the external server is started "to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started". 
In response to the Applicant’s argument, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (U.S. PGPub 2006/0015873) in view of Fujisawa et al. (U.S. PGPub 2018/0052643) further in view of Ito et al. (U.S. PGPub 2011/0261405) is made in view of the amendments made to the claims. The combination of Dettinger, Fujisawa and the new reference, Ito, is now relied upon to teach all the features of claims 1, 9-10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (U.S. PGPub 2006/0015873) in view of Fujisawa et al. (U.S. PGPub 2018/0052643) further in view of Ito et al. (U.S. PGPub 2011/0261405).

Regarding claims 1, 10 and 11, An information processing system configured to communicate with an apparatus and an external server and to perform a series of processes specified by the apparatus, the information processing system comprising: a memory; and a processor coupled to the memory and configured to (Dettinger, see fig. 1; see paragraphs 0035-0036 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140))...; see paragraph 0030 where each server may include one or more Central Processing Units (CPUs) 110, memory 104, storage 114, and input/output (I/O) devices 116, which may be connected at the server via a bus 130. I/O devices 116 may include printers, scanners, media players, keyboards, mice, and the like. Storage 114 may include any suitable storage means, such as a Direct Access Storage Device (DASD). As illustrated, a network interface 118 may allow for access to the remote servers 104, ...)
identify a program that is executed in the external server based on the series of processes specified by the apparatus, (Dettinger, see figs. 2 and 3A-4; see paragraph 0035 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140)); see paragraph 0036 where  the workflow controller 120 analyzes the workflow definition 122 to determine if multiple (e.g., sequential) tasks of the workflow can be performed on a remote server 104 with local service requests. In other words, the workflow controller 120 attempts to identify multiple tasks that may be executed locally on a remote server 104. If not, the workflow is executed with remote service requests for each task (the workflow controller 120 cannot perform locally), at step 208...)
control an operational state of the external server in which the identified program is executed, (Dettinger, see figs. 2 and 3A-4; see paragraph 0037 where the remote service is sent to the remote server (e.g., using any suitable mechanism, such as a SOAP message). At step 214, the workflow controller 120 executes the workflow with a call (or calls, depending on the workflow) to the generated remote service 150...)
However, Dettinger does not explicitly teach obtain the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed, and
Fujisawa teaches obtain the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed, and (Fujisawa, see figs. 6-10; see paragraph 0046 where issues a request for confirmation of print data to the server. Next, in step S602, in response to the request issued in step S601, the server generates a list of print data among print data managed by the server. The print data in the list is print data, for which execution of the print processing in the image forming apparatus is requested from the client terminal, and whose execution status (print status) is “waiting”...; see paragraph 0058 where issues a request for confirmation of print data to the server 102. Next, in step S902, in response to the request issued in step S901, the server 102 generates a list of print data among print data managed by the server 102. The print data in the list is print data, for which execution of the print processing in the image forming apparatus 101 is requested from the client terminal 103, and whose execution status is “waiting”. The server 102 then transmits the generated list to the image forming apparatus 101, as a response to the request issued in step S901...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger and Fujisawa to provide the technique of obtaining the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed of Fujisawa in the system of Dettinger in order to improve the performance of execution of processes such as printing or executes resumption processing after an interruption (Fujisawa, see paragraphs 0006 and 0061).
However, Dettinger-Fujisawa does not explicitly teach the operational state indicating whether the server is started or not started,
start the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started.
Ito teaches the operational state indicating whether the server is started or not started, (Ito, see figs. 14-17; see paragraph 0177 where the power state information is obtained from the closest image forming apparatus...If the decision is affirmative, a request (to start the server on the determined state power to execute programs) for transition to the determined power state is sent...; see paragraph 0110 where a request to shift the power state to the power-on side...; see paragraph 0135 where received the power state transition request, the image forming apparatus 10 shifts its power state to the power-on side (for example, to the power state 4).; see paragraph 0159 where Only when the power state of the closest image forming apparatus is different (server is not started on specified state) from that of the specified destination of transition, power state transition request to the specified destination of transition is sent...)
start the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started. (Ito, see figs. 14-17; see paragraph 0177 where the power state information is obtained from the closest image forming apparatus...If the decision is affirmative, a request (to start the server on the determined state power to execute programs) for transition to the determined power state is sent...; see paragraph 0110 where a request to shift the power state to the power-on side...; see paragraph 0135 where received the power state transition request, the image forming apparatus 10 shifts its power state to the power-on side (for example, to the power state 4).; see paragraph 0159 where Only when the power state of the closest image forming apparatus is different (server is not started on specified state) from that of the specified destination of transition, power state transition request to the specified destination of transition is sent...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger-Fujisawa and Ito to provide the technique of the operational state indicating whether the server is started or not started and starting the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started of Ito in the system of Dettinger-Fujisawa in order to provide convenience to the user (Ito, see paragraphs 0011-0012).

Regarding claim 3, Dettinger-Fujisawa-Ito teaches wherein the processor obtains the operational state of the external server at a timing when the process included in the series of processes is completed, and (Fujisawa, see figs. 6-10; see paragraph 0046 where the execution status of the job 1 is “complete”, while the execution status of each of the jobs 2 and 3 is “waiting”, as illustrated in FIG. 6. Accordingly, in step S602, the server transmits the list of print data including the jobs 2 and 3 to the image forming apparatus. Further, here, assume that the print data identifier of the job 2 is “a”, and the print data identifier of the job 3 is “b”...; see paragraph 0049 where upon completion of the print processing started in step S607, the image forming apparatus issues a request to the server, requesting for changing of the execution status of the print target from “processing” to “complete”, by using the print data identifier. Further, the image forming apparatus deletes the identifier from the RAM of the image forming apparatus. Subsequently, in step S609, in response to the request issued in step S608, the server changes the execution status to “complete”....)
the processor causes the external server to stop in a case where the obtained operational state indicates that the external server is in operation (Fujisawa, see figs. 6-10; see paragraph 0046 where the execution status of the job 1 is “complete”, while the execution status of each of the jobs 2 and 3 is “waiting”, as illustrated in FIG. 6. Accordingly, in step S602, the server transmits the list of print data including the jobs 2 and 3 to the image forming apparatus. Further, here, assume that the print data identifier of the job 2 is “a”, and the print data identifier of the job 3 is “b”...; see paragraph 0049 where upon completion of the print processing started in step S607, the image forming apparatus issues a request to the server, requesting for changing of the execution status of the print target from “processing” to “complete”, by using the print data identifier. Further, the image forming apparatus deletes the identifier from the RAM of the image forming apparatus. Subsequently, in step S609, in response to the request issued in step S608, the server changes the execution status to “complete”....). The motivation regarding to the obviousness to claim 1 is also applied to claim 3.
	
Regarding claim 4, Dettinger-Fujisawa-Ito teaches wherein, from among programs that perform the series of processes, the processor retains a number of programs to be executed in the external server before a first process included in the series of processes is performed, and (Fujisawa, see figs. 6-10; see paragraph 0046 where the execution status of the job 1 is “complete”, while the execution status of each of the jobs 2 and 3 is “waiting”, as illustrated in FIG. 6. Accordingly, in step S602, the server transmits the list of print data including the jobs 2 and 3 to the image forming apparatus. Further, here, assume that the print data identifier of the job 2 is “a”, and the print data identifier of the job 3 is “b”...; see paragraph 0049 where upon completion of the print processing started in step S607, the image forming apparatus issues a request to the server, requesting for changing of the execution status of the print target from “processing” to “complete”, by using the print data identifier. Further, the image forming apparatus deletes the identifier from the RAM of the image forming apparatus. Subsequently, in step S609, in response to the request issued in step S608, the server changes the execution status to “complete”....)
the processor decreases the number of programs by one in response to completion of execution of a given program included in the programs to be executed in the external server. (Fujisawa, see figs. 6-10; see paragraph 0046 where the execution status of the job 1 is “complete”, while the execution status of each of the jobs 2 and 3 is “waiting”, as illustrated in FIG. 6. Accordingly, in step S602, the server transmits the list of print data including the jobs 2 and 3 to the image forming apparatus. Further, here, assume that the print data identifier of the job 2 is “a”, and the print data identifier of the job 3 is “b”...; see paragraph 0049 where upon completion of the print processing started in step S607, the image forming apparatus issues a request to the server, requesting for changing of the execution status of the print target from “processing” to “complete”, by using the print data identifier. Further, the image forming apparatus deletes the identifier from the RAM of the image forming apparatus. Subsequently, in step S609, in response to the request issued in step S608, the server changes the execution status to “complete”....). The motivation regarding to the obviousness to claim 1 is also applied to claim 4.

Regarding claim 5, Dettinger-Fujisawa-Ito teaches wherein the processor causes the external server to stop at a timing when the number of programs to be executed in the external server becomes zero (Fujisawa, see figs. 6-10 and 14; see paragraph 0086 where in step S1413, the print application 404 requests the server 102 to change the execution status from “processing” to “complete”, via the network transmission and reception unit 405. Upon receipt of the request via the network transmission and reception unit 505, the print data management unit 501 changes the print status 1305 of the applicable print data to “complete”, and notifies the image forming apparatus 101 of the change...; see paragraph 0087 where the print application 404 deletes the print data identifier 1303, the print data identifier generated and managed during the print processing in the image forming apparatus 101, and the information indicating the paper-discharge completion status...). The motivation regarding to the obviousness to claim 1 is also applied to claim 5.

Regarding claim 6, Dettinger-Fujisawa-Ito teaches wherein in a case where a plurality of series of processes are specified by respective apparatuses and performed in parallel, the processor sums and retains a number of programs to be executed in the external server from among programs that perform the plurality of series of processes. (Dettinger, see figs. 2 and 3A-4; see paragraph 0026 where identification of tasks that may be performed in parallel; see paragraph 0035 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140)); see paragraph 0036 where the workflow controller 120 analyzes the workflow definition 122 to determine if multiple (e.g., sequential) tasks of the workflow can be performed on a remote server 104 with local service requests. In other words, the workflow controller 120 attempts to identify multiple tasks that may be executed locally on a remote server 104. If not, the workflow is executed with remote service requests for each task (the workflow controller 120 cannot perform locally), at step 208...)

Regarding claim 9, Dettinger teaches A process executing system comprising: an apparatus; and an information processing system configured to communicate with the apparatus and an external server and to perform a series of processes, wherein the apparatus includes a first memory and a first processor coupled to the first memory, the first processor being configured to (Dettinger, see fig. 1; see paragraphs 0035-0036 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140))...; see paragraph 0030 where each server may include one or more Central Processing Units (CPUs) 110, memory 104, storage 114, and input/output (I/O) devices 116, which may be connected at the server via a bus 130. I/O devices 116 may include printers, scanners, media players, keyboards, mice, and the like. Storage 114 may include any suitable storage means, such as a Direct Access Storage Device (DASD). As illustrated, a network interface 118 may allow for access to the remote servers 104, ...)
receive selection of the series of processes; and (Dettinger, see figs. 2 and 3A-4; see paragraph 0035 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140))
request the information processing system to perform the selected series of processes, and (Dettinger, see figs. 2 and 3A-4; see paragraph 0035 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140)); see paragraph 0036 where  the workflow controller 120 analyzes the workflow definition 122 to determine if multiple (e.g., sequential) tasks of the workflow can be performed on a remote server 104 with local service requests. In other words, the workflow controller 120 attempts to identify multiple tasks that may be executed locally on a remote server 104. If not, the workflow is executed with remote service requests for each task (the workflow controller 120 cannot perform locally), at step 208...)
the information processing system includes a second memory and a second processor coupled to the second memory, the second processor being configured to identify a program that is executed in the external server based on the series of processes requested by the apparatus; (Dettinger, see figs. 2 and 3A-4; see paragraph 0035 where obtains (receives) a workflow definition 122 specifying a set of tasks to be performed. At step 204, the workflow controller 120 discovers services provided by one or more remote servers 104 to perform one or more of the workflow tasks (e.g., by examining the services repository 140)); see paragraph 0036 where  the workflow controller 120 analyzes the workflow definition 122 to determine if multiple (e.g., sequential) tasks of the workflow can be performed on a remote server 104 with local service requests. In other words, the workflow controller 120 attempts to identify multiple tasks that may be executed locally on a remote server 104. If not, the workflow is executed with remote service requests for each task (the workflow controller 120 cannot perform locally), at step 208...)
control an operational state of the external server in which the identified program is executed, (Dettinger, see figs. 2 and 3A-4; see paragraph 0037 where the remote service is sent to the remote server (e.g., using any suitable mechanism, such as a SOAP message). At step 214, the workflow controller 120 executes the workflow with a call (or calls, depending on the workflow) to the generated remote service 150...)
However, Dettinger does not explicitly teach obtain the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed; and
Fujisawa teaches obtain the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed; and (Fujisawa, see figs. 6-10; see paragraph 0046 where issues a request for confirmation of print data to the server. Next, in step S602, in response to the request issued in step S601, the server generates a list of print data among print data managed by the server. The print data in the list is print data, for which execution of the print processing in the image forming apparatus is requested from the client terminal, and whose execution status (print status) is “waiting”...; see paragraph 0058 where issues a request for confirmation of print data to the server 102. Next, in step S902, in response to the request issued in step S901, the server 102 generates a list of print data among print data managed by the server 102. The print data in the list is print data, for which execution of the print processing in the image forming apparatus 101 is requested from the client terminal 103, and whose execution status is “waiting”. The server 102 then transmits the generated list to the image forming apparatus 101, as a response to the request issued in step S901...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger and Fujisawa to provide the technique of obtaining the operational state of the external server at a timing when the identified program, which performs a process included in the series of processes, is executed of Fujisawa in the system of Dettinger in order to improve the performance of execution of processes such as printing or executes resumption processing after an interruption (Fujisawa, see paragraphs 0006 and 0061).
However, Dettinger-Fujisawa does not explicitly teach the operational state indicating whether the server is started or not started;
start the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started.
Ito teaches the operational state indicating whether the server is started or not started; (Ito, see figs. 14-17; see paragraph 0177 where the power state information is obtained from the closest image forming apparatus...If the decision is affirmative, a request (to start the server on the determined state power to execute programs) for transition to the determined power state is sent...; see paragraph 0110 where a request to shift the power state to the power-on side...; see paragraph 0135 where received the power state transition request, the image forming apparatus 10 shifts its power state to the power-on side (for example, to the power state 4).; see paragraph 0159 where Only when the power state of the closest image forming apparatus is different (server is not started on specified state) from that of the specified destination of transition, power state transition request to the specified destination of transition is sent...)
start the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started. (Ito, see figs. 14-17; see paragraph 0177 where the power state information is obtained from the closest image forming apparatus...If the decision is affirmative, a request (to start the server on the determined state power to execute programs) for transition to the determined power state is sent...; see paragraph 0110 where a request to shift the power state to the power-on side...; see paragraph 0135 where received the power state transition request, the image forming apparatus 10 shifts its power state to the power-on side (for example, to the power state 4).; see paragraph 0159 where Only when the power state of the closest image forming apparatus is different (server is not started on specified state) from that of the specified destination of transition, power state transition request to the specified destination of transition is sent...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger-Fujisawa and Ito to provide the technique of the operational state indicating whether the server is started or not started and starting the external server, to render the external server available to execute the program, in a case where the obtained operational state indicates that the external server is not started of Ito in the system of Dettinger-Fujisawa in order to provide convenience to the user (Ito, see paragraphs 0011-0012).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger-Fujisawa-Ito in view of Moustafa et al. (U.S. PGPub 2018/0349925).

Regarding claim 7, Dettinger-Fujisawa-Ito teaches all the features of claim 4. However, Dettinger-Fujisawa-Ito does not explicitly teach further including a plurality of processors configured to operate in a redundant configuration, and
a database configured to retain the number of programs to be executed in the external server from among the programs that perform the series of processes, wherein the plurality of processors refer to the database.
Moustafa teaches further including a plurality of processors configured to operate in a redundant configuration, and (Moustafa, see figs. 8 and 9A-9C; see paragraph 0108 where parallel processors 850 can comprise one or more parallel processing architectures...comprise jobs database 852 for storage of job data.; see paragraph 0110 where updating the jobs database 852 with the status of the current jobs. In embodiments, job manager 800 can update the status of jobs in the jobs database 852 every two minutes at 8002. At 8004, job manager 800 gets the list of jobs from jobs database 852. At 8006, processing of each running, pending, and queued job begins. In embodiments, the updated status of a job can be checked through API calls to the parallel processors 850 at 8008 and/or by looking for the output files at 8010. In case the status of a job changes to “Completed” or “Failed,” the database can be updated with the new status at 8014 and 8016)
a database configured to retain the number of programs to be executed in the external server from among the programs that perform the series of processes, wherein the plurality of processors refer to the database. (Moustafa, see figs. 8 and 9A-9C; see paragraph 0108 where parallel processors 850 can comprise one or more parallel processing architectures...comprise jobs database 852 for storage of job data.; see paragraph 0110 where updating the jobs database 852 with the status of the current jobs. In embodiments, job manager 800 can update the status of jobs in the jobs database 852 every two minutes at 8002. At 8004, job manager 800 gets the list of jobs from jobs database 852. At 8006, processing of each running, pending, and queued job begins. In embodiments, the updated status of a job can be checked through API calls to the parallel processors 850 at 8008 and/or by looking for the output files at 8010. In case the status of a job changes to “Completed” or “Failed,” the database can be updated with the new status at 8014 and 8016)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger-Fujisawa-Ito and Moustafa to provide the technique including a plurality of processors configured to operate in a redundant configuration, and a database configured to retain the number of programs to be executed in the external server from among the programs that perform the series of processes, wherein the plurality of processors refer to the database of Moustafa in the system of Dettinger-Fujisawa-Ito in order to enable more efficient execution of various tasks (Moustafa, see paragraph 0106).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger-Fujisawa-Ito in view of Lappas et al. (U.S. PGPub 2009/0182605).

Regarding claim 8, Dettinger-Fujisawa-Ito teaches all the features of claim 1. However, Dettinger-Fujisawa-Ito does not explicitly teach wherein a charge is issued based on a period of time during which the external server is in operation, and the processor controls the operational state of the external server such that the charge is issued or is not issued.
Lappas teaches wherein a charge is issued based on a period of time during which the external server is in operation, and the processor controls the operational state of the external server such that the charge is issued or is not issued. (Lappas, see fig. 42; see paragraph 0184 where several usage and billing data for the set of servers. Specifically, the usage area displays (1) the current usage, (2) billing usage, (3) projected usage, (4) overage, and (5) overage charge... billing usage of the data transfer indicates that about 7.234 GB has been transferred by the set of servers in the specified period; see paragraph 0282 where user select a resource allotment plan that more effectively meets the users desired capacity for the billing period. The process then provides (at 4260) the user the option to select the larger resource allotment plan. Additionally, the user may modify the configuration so that various components within the configuration consume fewer resources...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dettinger-Fujisawa-Ito and Lappas to provide the technique of wherein a charge is issued based on a period of time during which the external server is in operation, and the processor controls the operational state of the external server such that the charge is issued or is not issued of Lappas in the system of Dettinger-Fujisawa-Ito in order to efficiently allocate resource and reduce cost to many users who are either unable to accurately predict future needs or growth or are unwilling to pay for resources that go wasted for the majority of the static period (Lappas, see paragraph 0235).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2007/0127064, which describes methods related to a print job conversion control for an information processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443